Title: From Alexander Hamilton to Thomas Parker, 4 November 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir:
            NY. Nov. 4. 1799
          
          The Secretary of War has just informed me that Lieutet. Richard Taylor resides at Springfield Smithfield in Virginia.
          With great considn
          
            You will send your next letter to this Gentleman in such a manner that you can be certain of it’s delivery. If you should not then hear from him you will inform me of it—
          
          Col. Parker—
        